

116 HRES 235 IH: Recognizing Women’s History Month and the historic contributions of women to the American labor movement.
U.S. House of Representatives
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 235IN THE HOUSE OF REPRESENTATIVESMarch 14, 2019Mr. Espaillat submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONRecognizing Women’s History Month and the historic contributions of women to the American labor
			 movement.
	
 Whereas women’s labor has historically been denigrated and overlooked in a male-dominated society, and women were long excluded from the workforce;
 Whereas women have made critical contributions to the labor movement since its inception by leading strikes, organizing workers, and demanding progress in pursuit of fair compensation and strong protection;
 Whereas women workers suffered some of the greatest of abuses on the job, such as the horrific Triangle Shirtwaist Factory Fire in New York City, in which over a hundred immigrant women workers lost their lives;
 Whereas women heroically flooded into our Nation’s factories during World War II, and by way of such patriotism, helped win the war and drive economic prosperity through the following decades;
 Whereas women of color in the labor movement, such as Lucy Parsons and Dolores Huerta, battled through both gender barriers and racial prejudice in pursuit of a more equitable workplace for all Americans;
 Whereas today many women hold important leadership positions in major national labor unions; and Whereas New York’s 13th Congressional District is home to many women leaders in the labor community, from teachers to childcare workers to transportation workers, and they have demonstrated true leadership within key unions, including CWA Local 1180, the Central Labor Council—AFL–CIO, 1199 and 32BJ of the SEIU, HTC, RWDSU, UFT, UNITE HERE Local 100, DC37, TWU, NYSNA, AFT, UFCW’s Local 888, and AFSCME’s Local 299 and Local 372: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the historical and current role of women in the workforce and the contributions they have made to the labor movement;
 (2)recognizes that there is still yet much more work to be done in order to ensure the value of women’s work, the dignity of equal pay, respect for women’s leadership, and high standards for labor rights for all workers; and
 (3)recognizes that while as a Nation we have made significant progress for labor and women’s rights, we must continue advancing in order to ensure that every worker receives dignity and fair treatment no matter her job.
			